Citation Nr: 1511097	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-48 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over this claim is now with the RO in New York, New York.

In a July 2012 submission (a VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge (Travel Board hearing).  The Veteran did not appear at the Travel Board hearing, which was scheduled for October 17, 2012.  In an October 17, 2012 correspondence, received by the RO on October 18, 2012, the Veteran withdrew his request for a Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).

In September 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the September 2014 Board Remand is included in the Duties to Notify and Assist section below.

The issues of service connection for emphysema and chronic obstructive pulmonary disease, both as secondary to service-connected bronchial asthma have been raised by the record in a September 2014 Statement in Support of Claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

For the entire increased rating period on appeal, bronchial asthma has been managed by inhalational bronchodilator therapy and inhalational anti-inflammatory medication, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and pulmonary function test (PFT) findings show no worse than FEV-1 (Forced Expiratory Volume in one second) score of 77 percent predicted, and a FEV-1/FVC (Forced Vital Capacity) score of 72 percent.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for an increased disability rating in excess of 30 percent for asthma are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided notice in April 2009, prior to the adjudication of the claim in October 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The April 2009 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify the Veteran.   

VA also satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records (obtained pursuant to the September 2014 Board Remand), VA examination reports, and the Veteran's lay statements.

VA further satisfied its duty to obtain a medical examination or opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in May 2009 and October 2014 (pursuant to the September 2014 Board Remand).  These examinations are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the claim.

Analysis of an Increased Rating for Service-Connected Bronchial Asthma

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is in receipt of a 30 percent disability rating for the service-connected bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602.  The Veteran is seeking a higher rating for the bronchial asthma for the increased rating period on appeal.  He contends that the bronchial asthma results in hospitalizations and the need for numerous medications, including steroids.  See October 2009 Notice of Disagreement and September 2014 Statement in Support of Claim.

Important in this case, under Diagnostic Code 6602, a 30 percent disability rating is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability rating contemplates PFTs that show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where PFTs show any of the following: a FEV-1 of less than 40 percent predicted, a FEV-/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2014).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

After a review of all the evidence, lay and medical, the Board finds the preponderance of the evidence to be against an increased disability rating in excess of 30 percent for asthma for the entire increased rating period on appeal.  During the entire increased rating period on appeal, asthma has been managed by inhalational bronchodilator therapy and inhalational anti-inflammatory medication, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and PFT findings show no worse than FEV-1 score of 77 percent predicted, and a FEV-1/FVC score of 72 percent.

In the May 2009 VA medical examination report, the VA examiner found, at worst, FEV-1 of 113 percent predicted and FEV-1/FVC of 87 percent.  In a May 2011 VA Pulmonary Function Report, the Veteran had, at worst, FEV-1 of 77 percent predicted and FEV-1/FVC of 72 percent.  In the October 2014 VA medical examination report, the VA examiner found, at worst, FEV-1 of 88 percent predicted and FEV-1/FVC of 78 percent.  Based on these examination reports, the Board finds that the Veteran's bronchial asthma disability symptomatology does not more nearly approximate the pulmonary functionary test criteria required for the next higher 60 percent rating.  The record contains no evidence that, during the increased rating period on appeal, the Veteran's asthma disability was manifested by findings of a FEV-1 of 40 to 55 percent of predicted value or a FEV-1/FVC of 40 to 55 percent.  

Regarding the need for at least monthly visits to a physician for required care of exacerbations, the October 2014 VA examination report indicated that the Veteran had visits to his doctor every three to four months and that physician visits for required care of exacerbations over past 12 months was less frequently than monthly.  A review of the Veteran's VA treatment records supports this finding.  The Veteran also contended that he has had acute asthma attacks and that he has had emergency room visits for exacerbations.  The other evidence of record is consistent with the Veteran's statements of emergency room visits for exacerbations of asthma.  Specifically, VA treatment records during the increased rating period on appeal show that the Veteran saw a physician to treat symptoms and to continue medication; however, the evidence does not show that the Veteran visited a physician on a monthly basis for required care due to exacerbation related to asthma.  Instead, VA treatment records do reflect that the Veteran had emergency room visits at Brooklyn VA Medical Center (VAMC) from October 13, 2009 to October 16, 2009, and at the John T. Mather Memorial Hospital from March 26, 2010 to April 1, 2010.

The record also demonstrates daily use of multiple inhaled medications, including, Albuterol, Advair, Flunisolide, and Budesonide; however, the rating criteria explicitly distinguish between "inhalational" therapy and "systemic" therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  "Systemic" is defined as "pertaining to or affecting the body as a whole."  Dorland's Illustrated Medical Dictionary, 1865 (32d ed. 2012).  The use of inhaled corticosteroids, therefore, does not constitute the use of systemic (oral or parenteral) corticosteroids for VA purposes.  Moreover, the October 2014 VA examination report reflected that the Veteran's respiratory condition does not require the use of oral or parenteral (systemic) corticosteroid medications.  In the absence of evidence of the need for systemic corticosteroids, an increased disability rating in excess of 30 percent is not warranted for the entire increased rating period on appeal.

For these reasons, the Board finds that the Veteran's bronchial asthma has not been manifested by symptomatology more nearly approximating the criteria for a 60 percent rating under Diagnostic Code 6602 at any time during the increased rating period under appeal.  Because the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected bronchial asthma for the entire increased rating period under appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's asthma, throughout the increased rating period on appeal, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, Diagnostic Code 6602 for bronchial asthma contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  As demonstrated by the evidence of record, the Veteran's asthma is manifested by no worse than FEV-1 of 77 percent predicted and FEV-1/FVC of 72 percent, but is not manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to physician for required care for exacerbations, or at least three courses of systemic (oral or parenteral) corticosteroids.  When comparing this with the symptoms contemplated in the Rating Schedule, the schedular rating regarding the Veteran's asthma symptomatology is adequate.  An increased rating greater than 30 percent is provided for certain manifestations of bronchial asthma, but as discussed above, the weight of the lay and medical evidence reflects that those findings are not present in this case.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bronchial asthma, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, however, neither the Veteran, nor the evidence, suggests unemployability due to the bronchial asthma.  Rice, 22 Vet. App. at 447.  The October 2014 VA examiner indicated that the respiratory condition does not impact the Veteran's ability to work.  Thus, the Board finds that Rice is inapplicable.


ORDER

An increased disability rating in excess of 30 percent for service-connected bronchial asthma is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


